133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Glenn HARRIS, a minor, by his mother and next friendShirlene Washington;  Shirlene Washington, Appellants,v.Michelle MASCROFT;  Trina Rogers, Appellees.
No. 97-2033EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 8, 1997Filed:  December 16, 1997

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Shirlene Washington, individually and as next friend for Glenn Harris, appeals the rulings of the district court following an adverse jury verdict in this personal injury diversity action.  After de novo review, we are satisfied the district court correctly applied state law and the record supports the district court's rulings.  We also conclude a comprehensive opinion in this diversity case would lack precedential value.  We thus affirm on the basis of the district court's rulings without further discussion.  See 8th Cir.  R. 47B. We also deny Washington's motion to strike a portion of Michelle Mascroft's brief.